UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds A ddress of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard Equity Income Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • The fund returned more than 17% for the 12 months ended September 30, 2016. It trailed its benchmark’s 18.89% return but exceeded the 13.93% average return of its peers. • All ten industry sectors represented in the fund during the entire period posted positive results. Only consumer discretionary and financials returned less than 10%. • Information technology (+29%), materials (+25%), and telecommunication services stocks (+24%) posted the highest returns, but the latter two trailed the benchmark’s corresponding sectors by several percentage points. • Health care (+15%) and energy (+14%) were notable underperformers because of lagging selections by the fund’s advisors. • Near the end of the period, most real estate investment trusts were moved out of the financial sector and into the new real estate sector, the 11th in the benchmark. • Over the past ten years, the fund’s average annual return exceeded that of its benchmark index and its peer group. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard Equity Income Fund Investor Shares 17.21% Admiral™ Shares 17.35 FTSE High Dividend Yield Index 18.89 Equity Income Funds Average 13.93 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Total Returns: Ten Years Ended September 30, 2016 Average Annual Return Equity Income Fund Investor Shares 7.63 % Spliced Equity Income Index 7.40 Equity Income Funds Average 5.79 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.26% 0.17% 1.20% The fund expense ratios shown are from the prospectus dated January 27, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the fund’s expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Equity Income Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think you’ve had reason to feel uneasy about the investment environment lately, you’re not imagining things. In just the past few months, we’ve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good night’s sleep? As with any problem, there are multiple ways to go at it. But there’s one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , “Investing is always a partnership between you and the markets.” He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investor’s half of the partnership relatively light work. “But now you are going to have to be the majority partner.” Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable with—for instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employer’s retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%–15%, including any employer contributions. If you need more convincing about the wisdom of the “save more” course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk. • Reach for yield. With yields so low on many types of bonds, it’s tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that you’d be taking on more risk—and how much more. • Go all-in on a hot-performing asset class or fund. By now, you know better than that, right? • Sit tight. This approach isn’t a terrible idea; it’s better than panicking and deciding to just “do something,” particularly if that means changing your approach in response to the market’s movements. Here’s the inescapably challenging part of your partnership with the markets: In the short run, your “partner” is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the market’s mood swings, and to maximize the benefit of your partner’s longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe they’ll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisors’ Report For the fiscal year ended September 30, 2016, Vanguard Equity Income Fund returned more than 17%, a step behind its benchmark but ahead of the average return of its peers and the broad U.S. stock market. Your fund is managed by two independent investment advisors, Wellington Management Company and Vanguard’s Quantitative Equity Group. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 17, 2016. Wellington Management Company llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Managing Director and Equity Portfolio Manager Investors experienced a choppy 12 months highlighted by divergent central bank actions, global uncertainty, oil price fluctuations, and the United Kingdom’s unexpected decision to leave the European Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 64 15,105 A fundamental approach to seeking desirable stocks. Company LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 34 8,142 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 355 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Union. The much-anticipated monetary-policy divergence materialized in late 2015 when the European Central Bank and the Bank of Japan announced additional policy easing—including negative interest rates and additional purchases of domestic securities—and the U.S. Federal Reserve initiated its well-telegraphed liftoff in December. The start of 2016 was volatile as Chinese stocks plunged in early January, sparking global “risk-off” trading. U.S. stocks moved in virtual lockstep with the price of oil at the start of the year as fears of a recession weighed on investors’ minds. Markets then surged in the second half of the quarter as solid economic data, stabilization in oil prices, and accommodative Fed comments helped calm the market’s jitters. However, June brought fresh concerns largely because of the British vote to leave the European Union. Despite a negative initial market reaction, U.S. stocks staged an impressive comeback, keeping the seven-year-old bull market intact. The third quarter was relatively uneventful, as markets rose amid subsiding Brexit fears and expectations for continued accommodative monetary policy from central banks around the globe. At its September meeting, the Fed decided to leave interest rates unchanged as Fed Chair Janet Yellen indicated that the case for a rate increase had strengthened but not enough to warrant a move. There was some volatility in September because of the U.S. presidential election campaign, tepid economic data, and valuation concerns. Our modest underperformance was driven by sector allocation, a function of our bottom-up stock selection process. A cash position in a strong equity market and an overweight allocation to financials detracted most from relative performance. Stock selection in health care, utilities, and telecommunication services also hurt performance. Among individual stocks, our positions in Marathon Oil and Novartis, as well as our decision not to own benchmark constituent AT&T, detracted most. We eliminated our position in Marathon Oil as eroding oil fundamentals caused management to cut its dividend. Security selection contributed to relative performance, led by energy, financials, and industrials. An underweight allocation to consumer discretionary also aided relative performance. Top individual contributors to relative performance included Marsh & McLennan and our new position in TransCanada. Our decision not to own energy company Kinder Morgan also benefited portfolio performance. At the end of the period, we were most overweighted in financials, health care, and energy. Consumer staples, information technology, and telecommunication services were most underweighted relative to the benchmark. Significant purchases in the past 12 months included new positions in VF, Canadian Natural Resources, and TransCanada. We also added to our position in Philip Morris International. We trimmed our position in Home Depot 7 and eliminated National Grid, Waste Management, and Texas Instruments based on our valuation concerns. As always, we remain focused on finding investment opportunities in quality dividend-paying companies with attractive total return potential at discounted valuations. Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies For the 12 months ended September 30, the broad U.S. equity market, as represented by the Russell 3000 Index, was up 14.96%. Small-capitalization stocks outpaced the large- and mid-cap universe Value stocks outperformed growth stocks Globally, emerging markets surpassed developed markets. Performance within the fund’s FTSE benchmark was positive across all 11 sectors (real estate became a separate sector on September 1), and particularly strong in the information technology and consumer staples sectors. Growth around the globe remains subdued. The U.S. economy grew at an annual rate of 1.4% in the second quarter of 2016 after only a 0.8% increase in the first quarter. The increased rate of growth reflected positive contributions from personal consumption expenditures, exports, and nonresidential fixed investment, but declines in private inventory investment and residential fixed investment weighed on the U.S. economy. The International Monetary Fund estimated global growth at 2.9% in the first half of 2016, slightly weaker than in the second half of 2015. Brexit is still unfolding, as the long-term arrangements between the United Kingdom and the European Union will be uncertain for some time. There is a partial recovery in commodity prices. After hitting a ten-year low in January 2016, oil prices rallied by 50% to $45 in August, mostly due to production outages. Nonfuel commodity prices have also increased, with metals and agricultural commodity prices rising by 12% and 9%, respectively. While we seek to understand the impact of macro factors on fund performance, we emphasize that our process is centered on specific stock fundamentals. We use a quantitative approach to systematically identify stocks in our investment universe that we believe are more likely to exhibit long-term outperformance. Our process focuses on valuation and other factors that contribute to fundamental growth. Using the results of our model, we then construct our portfolio with the goal of maximizing expected return while minimizing exposure to risks that our research indicates do not improve returns, such as industry selection and other risks relative to our benchmark. As with any investment management process, there will be periods when our model does not perform as expected. Unfortunately, over the current annual period, the stocks that outperformed had characteristics that our model did not pursue. While we are disappointed with the performance results, it is important to 8 remind our investors that through different market environments, we maintain our commitment to invest in stocks with attractive fundamentals that we believe will outperform in the long run. For the fiscal year, our valuation and management decision models were the strongest contributors to performance. However, our sentiment model did not perform as expected. Our stock selection results varied across sectors throughout the year. We produced positive selections in financials and consumer staples. However, our stock selection within the energy sector was most disappointing and had the biggest impact on performance. Our strength in the financial sector can be attributed to an overweight in Navient (+35%) and an underweight in MetLife (–2.5%). Consumer staples performance benefited from overweighting Ingredion (+23%) and Nu Skin Enterprises (+63%). In the energy sector, an overweight in Ensco (–19%), Western Refining (–37%), and HollyFrontier (–48%) significantly detracted from performance. 9 Equity Income Fund Fund Profile As of September 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.26% 0.17% 30-Day SEC Yield 2.86% 2.96% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 211 414 3,850 Median Market Cap $102.0B $108.8B $51.8B Price/Earnings Ratio 20.5x 20.7x 23.7x Price/Book Ratio 2.6x 2.7x 2.8x Return on Equity 17.7% 17.7% 16.6% Earnings Growth Rate 1.9% 1.0% 7.6% Dividend Yield 3.2% 3.2% 2.0% Foreign Holdings 8.6% 0.0% 0.0% Turnover Rate 26% — — Short-Term Reserves 2.6% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 5.0% 5.8% 12.8% Consumer Staples 12.9 14.6 8.7 Energy 11.6 10.6 6.7 Financials 16.0 13.2 13.3 Health Care 12.6 11.4 14.2 Industrials 12.3 11.5 10.3 Information Technology 14.5 15.6 20.7 Materials 2.8 3.5 3.3 Real Estate 0.1 0.0 4.3 Telecommunication Services 4.4 5.6 2.4 Utilities 7.8 8.2 3.3 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index FA Index R-Squared 0.98 0.91 Beta 0.98 0.87 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Microsoft Corp. Systems Software 4.6% Johnson & Johnson Pharmaceuticals 3.3 JPMorgan Chase & Co. Diversified Banks 3.0 General Electric Co. Industrial Conglomerates 2.7 Wells Fargo & Co. Diversified Banks 2.6 Philip Morris International Inc. Tobacco 2.5 Cisco Systems Inc. Communications Equipment 2.5 Exxon Mobil Corp. Integrated Oil & Gas 2.5 Merck & Co. Inc. Pharmaceuticals 2.4 Verizon Communications Integrated Inc. Telecommunication Services 2.4 Top Ten 28.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. 10 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund Investor Shares 17.21% 15.57% 7.63% $20,853 ••••• Spliced Equity Income Index 18.89 15.92 7.40 20,423 – Equity Income Funds Average 13.93 12.93 5.79 17,560 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 20,592 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Equity Income Fund Admiral Shares 17.35% 15.67% 7.73% $105,318 Spliced Equity Income Index 18.89 15.92 7.40 102,117 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 102,961 See Financial Highlights for dividend and capital gains information. 11 Equity Income Fund Fiscal-Year Total Returns (%): September 30, 2006, Through September 30, 2016 For a benchmark description, see the Glossary. 12 Equity Income Fund Financial Statements Statement of Net Assets As of September 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (4.6%) Home Depot Inc. 2,288,882 294,533 McDonald’s Corp. 1,876,670 216,493 VF Corp. 2,892,481 162,124 Ford Motor Co. 6,826,962 82,401 ^ Nordstrom Inc. 995,704 51,657 Carnival Corp. 1,042,096 50,875 Darden Restaurants Inc. 762,604 46,763 Best Buy Co. Inc. 1,130,941 43,179 Leggett & Platt Inc. 618,031 28,170 American Eagle Outfitters Inc. 1,193,190 21,310 Omnicom Group Inc. 195,512 16,619 ^ Regal Entertainment Group Class A 740,926 16,115 General Motors Co. 417,634 13,268 International Game Technology plc 528,274 12,879 Tupperware Brands Corp. 191,987 12,550 TEGNA Inc. 345,377 7,550 Time Inc. 488,249 7,070 Rent-A-Center Inc. 470,702 5,950 Bob Evans Farms Inc. 145,836 5,586 Gannett Co. Inc. 218,253 2,541 Superior Industries International Inc. 12,900 376 1,098,009 Consumer Staples (12.5%) Philip Morris International Inc. 6,125,236 595,495 Coca-Cola Co. 7,135,204 301,962 Kraft Heinz Co. 3,210,869 287,405 PepsiCo Inc. 2,448,619 266,336 ^ Procter & Gamble Co. 2,942,800 264,116 Altria Group Inc. 3,752,700 237,283 British American Tobacco plc 3,651,658 233,534 Wal-Mart Stores Inc. 2,692,924 194,214 Diageo plc ADR 971,619 112,747 Unilever NV 1,638,792 75,548 Kimberly-Clark Corp. 588,922 74,286 General Mills Inc. 1,132,169 72,323 ConAgra Foods Inc. 1,350,608 63,627 Ingredion Inc. 321,064 42,721 Campbell Soup Co. 581,694 31,819 Nu Skin Enterprises Inc. Class A 481,560 31,195 Sysco Corp. 480,468 23,548 Dr Pepper Snapple Group Inc. 173,340 15,828 Universal Corp. 271,468 15,805 2,939,792 Energy (11.3%) Exxon Mobil Corp. 6,642,135 579,725 Chevron Corp. 4,721,987 485,987 Suncor Energy Inc. 10,381,739 288,405 Occidental Petroleum Corp. 3,231,279 235,625 Canadian Natural Resources Ltd. 5,913,444 189,467 ^ TransCanada Corp. 3,642,670 173,006 Phillips 66 1,979,770 159,470 Enbridge Inc. 3,181,066 140,699 Valero Energy Corp. 1,207,038 63,973 ONEOK Inc. 1,080,386 55,521 Spectra Energy Corp. 948,374 40,543 Noble Corp. plc 6,076,659 38,526 ^ Nordic American Tankers Ltd. 3,128,981 31,634 Ensco plc Class A 3,418,709 29,059 PBF Energy Inc. Class A 1,232,959 27,914 Western Refining Inc. 921,505 24,383 ^ Ship Finance International Ltd. 1,479,235 21,789 Scorpio Tankers Inc. 4,598,955 21,293 Oceaneering International Inc. 609,155 16,758 Murphy Oil Corp. 545,943 16,597 13 Equity Income Fund Market Value • Shares ($000) Helmerich & Payne Inc. 146,884 9,885 ConocoPhillips 123,508 5,369 Cosan Ltd. 300,869 2,151 Archrock Inc. 77,900 1,019 2,658,798 Financials (15.6%) JPMorgan Chase & Co. 10,576,617 704,297 Wells Fargo & Co. 13,714,235 607,266 Marsh & McLennan Cos. Inc. 5,741,148 386,092 PNC Financial Services Group Inc. 2,719,094 244,963 BlackRock Inc. 647,878 234,830 Chubb Ltd. 1,854,568 233,027 MetLife Inc. 4,346,015 193,093 Thomson Reuters Corp. 3,420,877 141,556 M&T Bank Corp. 1,148,058 133,290 Principal Financial Group Inc. 2,335,566 120,305 US Bancorp 2,565,365 110,029 Prudential Financial Inc. 951,566 77,695 Travelers Cos. Inc. 618,068 70,800 Aflac Inc. 921,463 66,226 SunTrust Banks Inc. 1,409,119 61,719 Fifth Third Bancorp 2,895,568 59,243 Ameriprise Financial Inc. 589,717 58,836 Regions Financial Corp. 5,725,714 56,513 Navient Corp. 3,334,966 48,257 NorthStar Asset Management Group Inc. 976,247 12,623 Federated Investors Inc. Class B 245,559 7,276 IBERIABANK Corp. 90,239 6,057 ^ LPL Financial Holdings Inc. 195,753 5,855 Lazard Ltd. Class A 154,795 5,628 Axis Capital Holdings Ltd. 92,340 5,017 Allied World Assurance Co. Holdings AG 120,637 4,876 Old Republic International Corp. 248,702 4,382 Validus Holdings Ltd. 83,613 4,166 Eaton Vance Corp. 87,129 3,402 Washington Federal Inc. 91,000 2,428 First American Financial Corp. 42,578 1,672 Maiden Holdings Ltd. 32,400 411 3,671,830 Health Care (12.1%) Johnson & Johnson 6,657,129 786,407 Merck & Co. Inc. 9,156,790 571,475 Pfizer Inc. 15,272,002 517,263 Bristol-Myers Squibb Co. 4,426,975 238,703 Novartis AG 2,435,909 191,563 Roche Holding AG 622,445 154,202 ^ AstraZeneca plc ADR 3,922,662 128,899 Eli Lilly & Co. 1,425,369 114,400 Amgen Inc. 575,261 95,959 AbbVie Inc. 813,667 51,318 Quest Diagnostics Inc. 136,252 11,531 Baxter International Inc. 84,211 4,008 Kindred Healthcare Inc. 72,400 740 2,866,468 Industrials (11.9%) General Electric Co. 21,719,871 643,343 Eaton Corp. plc 4,652,267 305,701 Union Pacific Corp. 2,814,682 274,516 3M Co. 1,510,205 266,143 Raytheon Co. 1,622,775 220,908 Honeywell International Inc. 1,731,310 201,853 United Technologies Corp. 1,893,222 192,351 United Parcel Service Inc. Class B 1,159,924 126,849 Caterpillar Inc. 1,197,982 106,345 Stanley Black & Decker Inc. 478,024 58,787 CH Robinson Worldwide Inc. 705,655 49,721 ^ GATX Corp. 930,848 41,469 PACCAR Inc. 553,014 32,506 ^ Copa Holdings SA Class A 351,540 30,911 Boeing Co. 221,453 29,174 RR Donnelley & Sons Co. 1,822,697 28,653 Pitney Bowes Inc. 1,530,510 27,794 Lockheed Martin Corp. 103,205 24,740 Emerson Electric Co. 415,187 22,632 ^ Greenbrier Cos. Inc. 580,695 20,499 MSC Industrial Direct Co. Inc. Class A 273,274 20,061 Briggs & Stratton Corp. 699,096 13,038 General Cable Corp. 856,173 12,826 Ryder System Inc. 192,648 12,705 Cummins Inc. 97,736 12,525 Timken Co. 343,934 12,086 Aircastle Ltd. 382,479 7,596 West Corp. 269,922 5,960 Kennametal Inc. 180,297 5,232 ^ American Railcar Industries Inc. 79,380 3,292 2,810,216 Information Technology (13.8%) Microsoft Corp. 18,869,833 1,086,902 Cisco Systems Inc. 18,643,520 591,372 Intel Corp. 13,218,610 499,003 Analog Devices Inc. 3,374,152 217,464 Maxim Integrated Products Inc. 4,492,765 179,396 14 Equity Income Fund Market Value • Shares ($000) International Business Machines Corp. 1,028,498 163,377 Texas Instruments Inc. 1,525,204 107,039 HP Inc. 4,500,273 69,889 Western Union Co. 2,391,142 49,784 QUALCOMM Inc. 663,882 45,476 Seagate Technology plc 1,096,790 42,281 Cypress Semiconductor Corp. 3,074,912 37,391 Leidos Holdings Inc. 774,783 33,533 Xerox Corp. 2,909,876 29,477 Computer Sciences Corp. 488,700 25,515 Xilinx Inc. 374,260 20,337 Science Applications International Corp. 287,495 19,944 Linear Technology Corp. 194,864 11,554 KLA-Tencor Corp. 136,150 9,491 EarthLink Holdings Corp. 1,262,329 7,826 Broadridge Financial Solutions Inc. 111,644 7,568 ManTech International Corp. Class A 8,700 328 3,254,947 Materials (2.7%) Dow Chemical Co. 4,616,597 239,278 International Paper Co. 1,576,450 75,638 Nucor Corp. 1,378,704 68,177 LyondellBasell Industries NV Class A 791,525 63,844 Steel Dynamics Inc. 1,843,890 46,079 Avery Dennison Corp. 538,681 41,904 Commercial Metals Co. 2,269,568 36,744 Reliance Steel & Aluminum Co. 239,419 17,245 Huntsman Corp. 1,041,562 16,946 EI du Pont de Nemours & Co. 213,395 14,291 Greif Inc. Class A 209,208 10,375 Packaging Corp. of America 50,344 4,091 Rayonier Advanced Materials Inc. 255,459 3,416 Domtar Corp. 42,318 1,571 Schnitzer Steel Industries Inc. 50,227 1,050 640,649 Other (0.3%) ^,2 Vanguard High Dividend Yield ETF 1,047,950 75,599 Telecommunication Services (4.3%) Verizon Communications Inc. 10,887,217 565,917 BCE Inc. 4,111,210 189,869 AT&T Inc. 4,665,098 189,450 CenturyLink Inc. 1,980,726 54,331 Cogent Communications Holdings Inc. 269,431 9,918 ^ Windstream Holdings Inc. 679,997 6,834 1,016,319 Utilities (7.7%) Dominion Resources Inc. 3,766,450 279,734 UGI Corp. 4,006,197 181,240 Xcel Energy Inc. 4,308,387 177,247 Eversource Energy 3,022,323 163,749 NextEra Energy Inc. 1,305,330 159,668 Sempra Energy 1,309,749 140,392 Duke Energy Corp. 1,414,829 113,243 PPL Corp. 1,785,492 61,724 Edison International 849,546 61,380 FirstEnergy Corp. 1,618,759 53,549 Entergy Corp. 677,290 51,968 CenterPoint Energy Inc. 2,179,538 50,631 NiSource Inc. 1,933,285 46,611 MDU Resources Group Inc. 1,585,812 40,343 Great Plains Energy Inc. 1,270,781 34,680 Ameren Corp. 642,503 31,598 AES Corp. 2,332,310 29,970 NRG Energy Inc. 2,640,475 29,600 Southwest Gas Corp. 289,865 20,250 ONE Gas Inc. 301,158 18,624 DTE Energy Co. 188,370 17,645 American Electric Power Co. Inc. 222,599 14,293 Public Service Enterprise Group Inc. 253,799 10,627 CMS Energy Corp. 165,294 6,944 National Fuel Gas Co. 97,146 5,253 Southern Co. 95,873 4,918 NRG Yield Inc. 143,937 2,441 Portland General Electric Co. 45,767 1,949 NRG Yield Inc. Class A 5,800 95 1,810,366 Total Common Stocks (Cost $18,291,134) 22,842,993 15 Equity Income Fund Market Value • Shares ($000) Temporary Cash Investments (5.0%) 1 Money Market Fund (2.5%) 3,4 Vanguard Market Liquidity Fund, 0.640% 5,794,487 579,507 Face Amount ($000) Repurchase Agreements (1.6%) RBS Securities, Inc. 0.460%, 10/3/16 (Dated 9/30/16, Repurchase Value $156,206,000 collateralized by U.S. Treasury Bond/Note 0.625%–3.500%, 5/31/17–5/15/19, with a value of $159,329,000) 156,200 156,200 Societe Generale 0.470%, 10/3/16 (Dated 9/30/16, Repurchase Value $65,403,000, collateralized by U.S. Treasury Note/ Bond 0.000%–2.125%, 12/8/16–10/31/20, with a value of $66,708,000) 65,400 65,400 Goldman Sachs & Co. 0.500%, 10/3/16 (Dated 9/30/16, Repurchase Value $149,106,000, collateralized by Federal National Mortgage Assn. 3.500%–4.500%, 4/1/27–9/1/41, and Federal Home Loan Mortgage Corp. 4.500%, 9/1/44, with a value of $152,082,000) 149,100 149,100 370,700 Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.9%) 5 Federal Home Loan Bank Discount Notes, 0.431%, 10/3/16 10,000 10,000 5 Federal Home Loan Bank Discount Notes, 0.348%, 10/11/16 500 500 5 Federal Home Loan Bank Discount Notes, 0.360%, 10/28/16 2,200 2,200 Federal Home Loan Bank Discount Notes, 0.339%, 11/14/16 4,300 4,299 Federal Home Loan Bank Discount Notes, 0.340%, 11/16/16 1,400 1,399 5 Federal Home Loan Bank Discount Notes, 0.345%-0.347%, 12/7/16 50,000 49,973 United States Treasury Bill, 0.100%, 10/27/16 150,000 149,980 6 United States Treasury Bill, 0.296%, 11/25/16 6,000 5,999 224,350 Total Temporary Cash Investments (Cost $1,174,530) 1,174,557 Total Investments (101.8%) (Cost $19,465,664) 24,017,550 Amount ($000) Other Assets and Liabilities (-1.8%) Other Assets Investment in Vanguard 1,800 Receivables for Investment Securities Sold 77,467 Receivables for Accrued Income 48,778 Receivables for Capital Shares Issued 76,371 Other Assets 6 10,695 Total Other Assets 215,111 Liabilities Payables for Investment Securities Purchased (264,338) Collateral for Securities on Loan (258,938) Payables to Investment Advisor (3,779) Payables for Capital Shares Redeemed (85,257) Payables to Vanguard (18,005) Other Liabilities (77) Total Liabilities (630,394) Net Assets (100%) 23,602,267 16 Equity Income Fund At September 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 18,827,264 Undistributed Net Investment Income 8,405 Accumulated Net Realized Gains 212,813 Unrealized Appreciation (Depreciation) Investment Securities 4,551,886 Futures Contracts 1,962 Foreign Currencies (63) Net Assets 23,602,267 Amount ($000) Investor Shares—Net Assets Applicable to 173,117,325 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,486,820 Net Asset Value Per Share— Investor Shares $31.69 Admiral Shares—Net Assets Applicable to 272,701,676 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 18,115,447 Net Asset Value Per Share— Admiral Shares $66.43 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2
